HECO Exhibit 10.6(f)

 

GUARANTEE AGREEMENT

 

between

 

GREAT POINT POWER HAMAKUA HOLDINGS, LLC

 

and

 

HAWAII ELECTRIC LIGHT COMPANY, INC.

 

THIS GUARANTEE AGREEMENT (“Guarantee”) is made this 4th day of June, 2010 (the
“Agreement Date”) by and between HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawaii
corporation (“HELCO”), with principal offices in Hilo, Hawaii, and GREAT POINT
POWER HAMAKUA HOLDINGS, LLC, a Delaware limited liability company (“Guarantor”),
with principal offices in 200 Clarendon Street, 55th Floor, Boston,
Massachusetts.

 

W I T N E S S E T H:

 

WHEREAS, HELCO is a regulated public utility engaged in the business of
generation, transmission and distribution of electric power to customers on the
island of Hawaii, Hawaii; and

 

WHEREAS, United States Power Fund, L.P. (“Fund I”), United States Power Fund II,
L.P., USPF II Institutional Fund L.P., Project Finance Fund III, L.P. and Great
Point Power LLC, a Delaware limited liability company, which is the sole member
of Guarantor, have entered into that certain Purchase and Sale Agreement (the
“Purchase and Sale Agreement”), dated as of December 4, 2009 pursuant to which,
inter alia, Fund I intends to transfer certain indirect membership interests in
Hamakua Energy Partners, L.P., a Hawaii limited partnership (“HEP”) to
Guarantor; and

 

WHEREAS, Fund I is the sole member of USPF Holdings, LLC, which, in turn, is the
sole member of EIF Hamakua, LLC, a Delaware limited liability company, which, in
turn, is the sole member of Black River Energy, LLC, a Delaware limited
liability company (“Black River Energy”); and

 

WHEREAS, Black River Energy owns 50% of the outstanding interests of Hamakua A,
LLC, a Delaware limited liability company (“Hamakua A”), which owns a 98%
limited partner interest in HEP; and 100% of the outstanding interests of (a) BR
Hamakua, LLC, a Hawaii limited liability company (“BR Hamakua”), which owns a 1%
general partner interest in HEP; and (b) BR Landing, LLC, a Delaware limited
liability company (“BR Landing”), which owns the remaining (i) 1% general
partner interest in HEP and (ii) 50% interest in Hamakua A; and

 

--------------------------------------------------------------------------------


 

WHEREAS, HEP is party to that certain Power Purchase Agreement, dated as of
October 22, 1997, by and between HEP and HELCO, as amended (the “PPA”); and

 

WHEREAS, in connection with the transactions contemplated by the Purchase and
Sale Agreement, Black River Energy will transfer all of its outstanding equity
interests in each of Hamakua A, BR Hamakua and BR Landing (collectively, the
“Interests”) to Guarantor; and

 

WHEREAS, Black River Energy has guaranteed HEP’s performance under the PPA
pursuant to two Guarantee Agreements, dated effective May 26, 2004 and July 15,
2004, by and between Black River Energy and HELCO (the “Black River Guarantees”)
and has provided HELCO with two letters of credit dated June 30, 2005 and
June 30, 2006 made in favor of HELCO (the “Black River Letters of Credit”); and

 

WHEREAS, as part of the consideration to them for the sale of the Interests to
Guarantor, Black River Energy would like to obtain from HELCO terminations of
the Black River Guarantees and the Black River Letters of Credit and releases of
Black River Energy thereunder; and

 

WHEREAS, HELCO is willing to acknowledge and consent to such sale, and to
terminate the Black River Guarantees and the Black River Letters of Credit and
release Black River Energy thereunder, all on the terms and conditions set forth
in that certain Consent and Agreement by and among Guarantor, HELCO and HEP
dated on or about the date hereof (the “Consent and Agreement”); and

 

WHEREAS, among the terms and conditions set forth in the Consent and Agreement
is the requirement that Guarantor enter into this Guarantee with HELCO; and

 

WHEREAS, to induce HELCO to enter into the Consent and Agreement, Guarantor is
willing to enter into this Guarantee with HELCO.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby represents, warrants, covenants and agrees with HELCO as
follows:

 

1.             Definitions.  All capitalized terms used herein and not defined
herein, and which are defined in, or by reference in, the PPA, as the PPA may be
amended from time to time in accordance with its terms, shall have the meanings
specified in the PPA.  The term “Buyer Letter of Credit” shall have the meaning
specified in the Consent and Agreement.

 

2

--------------------------------------------------------------------------------


 

2.             Guarantee and Letter of Credit.

 

a.             Subject to the limitations contained in Section 3, Guarantor
hereby guarantees to HELCO the due and punctual payment, as and when due, of all
sums payable by HEP to HELCO as the result of the non-performance of obligations
under the PPA or other events or circumstances during the term of the PPA.  In
no event shall HELCO have recourse against Guarantor in excess of the lesser of
HEP’s payment obligations or the limits set forth in Section 3 below.

 

b.             This Guarantee is a primary and original obligation of Guarantor
and is an absolute, unconditional, continuing and irrevocable guarantee and is
in no way conditioned or contingent upon any attempt to collect payment from or
proceed against HEP except as stated otherwise herein.  This Guarantee shall
remain in full force and effect until the earlier to occur of the following
events: (i) all of HEP’s obligations under the PPA including, without
limitation, any obligations for breach thereof, have been fulfilled, (ii) this
Guarantee has been substituted for in accordance with Section 21.1 of the PPA or
(iii) the termination of the PPA; provided that obligations arising prior to
such termination date shall survive such termination.  Any notice required to be
given by HELCO to HEP under the PPA shall also be given by HELCO to Guarantor
at:

 

ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Boston, MA 02117

Attention:  Jake Erhard

Telephone:  (617) 531-6308

 

With a copy, which shall not constitute notice, to:

 

ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Boston, MA 02117

Attention:  John Tisdale

Telephone:  (617) 531-6316

 

(or such other address as Guarantor may designate in writing to HELCO).
Guarantor shall have the same opportunity to cure defaults by HEP under the PPA
as HEP shall have; provided, however, that no time period provided in the PPA
for cure shall be extended or start anew by virtue of this sentence.

 

c.             In the event that the PPA shall be terminated as a result of the
rejection or disaffirmance thereof by any trustee, receiver or liquidating
agency of HEP or any of its properties, in any assignment for the benefit of
creditors or any

 

3

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar proceeding, Guarantor’s obligations
hereunder shall continue to the same extent as if such PPA had not been so
rejected or disaffirmed.  Guarantor shall, and does hereby waive all rights and
benefits which might relieve, in whole or in part, Guarantor from the
performance of its duties and obligations hereunder by reason of any such
proceeding, and Guarantor agrees that, subject to the limits set forth herein,
it shall be liable for all sums and obligations guaranteed by this Guarantee
without regard to any modification, limitation or discharge of the liability of
HEP that may result from any such proceeding.

 

d.             As a material obligation of Guarantor under this Guarantee,
Guarantor shall, from the date first written above through the thirtieth (30th)
day following the period this Guarantee is to remain in full force and effect
pursuant to the second sentence of Section 2(b) hereof, maintain or cause to be
maintained in full force and effect the Buyer Letter of Credit, and shall, no
later than thirty (30) days prior to the expiration of the term of any Buyer
Letter of Credit then in effect, cause either (i) the issuer of the then current
Buyer Letter of Credit or (ii) a new issuer of a replacement Buyer Letter of
Credit to notify HELCO that it intends to replace such Buyer Letter of Credit
with a newly issued Buyer Letter of Credit, and any failure to maintain the
Buyer Letter of Credit in full force and effect or provide notice of a
replacement Buyer Letter of Credit as aforesaid, shall constitute grounds for
HELCO to draw down the full amount of the Buyer Letter of Credit regardless of
whether or not HELCO would otherwise then be entitled to demand payment from HEP
under the PPA or from Guarantor under this Guarantee, provided Guarantor shall
not be in default of such notice requirement (and HELCO shall not be entitled to
draw down the full amount of the Buyer Letter of Credit) if Guarantor has
delivered a replacement Buyer Letter of Credit by such thirtieth (30th) day or
has caused the expiration date of such Buyer Letter of Credit to be extended for
an additional year.  Any such amounts drawn on the Buyer Letter of Credit
pursuant to this subparagraph (d) shall be (i) held by HELCO as security for
Guarantor’s performance of its obligation to maintain and replace the Buyer
Letter of Credit as aforesaid, until such time as a new Buyer Letter of Credit
is issued and delivered to HELCO, and (ii) upon the issuance and delivery of a
new Buyer Letter of Credit as aforesaid, paid over to Guarantor or its designee
without interest.

 

3.             Guarantee Limits.  Guarantor’s obligations under Section 2(a) of
this Guarantee in the aggregate shall be limited to the amounts shown below with
respect to sums as payable by HEP to HELCO pursuant to the PPA as the result of
events or circumstances during the period shown opposite such amounts:

 

4

--------------------------------------------------------------------------------


 

Period

 

Amount

 

 

 

 

 

From the Agreement Date to the End of Term

 

$

3,000,000

 

 

4.             Generally.  Guarantor shall not be liable under Section 2 of this
Guarantee to any extent greater than 100% of the liability it would have
incurred if it had been the contracting party (in place of HEP) under the PPA,
and all the representations and warranties made by Guarantor in Section 5 hereof
in respect of this Guarantee were true in respect of the PPA as well as the
Guarantee and notwithstanding any bankruptcy or insolvency of the HEP.  In
addition, Guarantor shall have no obligation under Section 2(a) of this
Guarantee for any claim for payment, performance or otherwise attributable to
events or circumstances during the period prior to the Agreement Date, not
asserted by HELCO in writing within one hundred eighty (180) days after the
Agreement Date.

 

5.             Representations and Warranties.  Guarantor represents and
warrants as follows:

 

a.             Guarantor has full power, authority and legal right to execute
and deliver and perform its obligations under this Guarantee.  This Guarantee
has been duly executed and delivered by Guarantor and constitutes a legal, valid
and binding obligation of Guarantor, enforceable in accordance with its terms,
except to the extent that such enforcement may be limited by any bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting generally the
enforcement of creditors’ rights from time to time in effect and general
principles of equity.

 

b.             No consent, authorization or approval of, or filing with, any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or has been required
in respect of Guarantor in connection with the execution, delivery or
performance by Guarantor of this Guarantee, or the compliance by Guarantor with
any of the remedies and provisions hereof.

 

c.             The execution and delivery of, and performance by Guarantor of
its obligations under this Guarantee will not result in a violation of, or be in
conflict with, any provision of the articles of organization or the operating
agreement of Guarantor, or result in a violation of, or be in conflict with, or
constitute a default or any event which would, with notice or lapse of time, or
both, become a default under, any mortgage, indenture, contract, agreement or
other instrument to which Guarantor is a party or by which it or its property is
bound, or result in a violation of, or be in conflict with, or result in a
breach of any term or provision of any judgment, order, decree or award of any
court, arbitrator or governmental or public instrumentality binding upon
Guarantor or its property, which individually

 

5

--------------------------------------------------------------------------------


 

or in the aggregate would materially adversely affect Guarantor’s ability to
perform its obligations under this Guarantee.

 

d.             Guarantor is not in default, and no conditions exist which, with
notice or lapse of time, or both, would constitute a default by Guarantor under
any mortgage, loan agreement, deed or trust, indenture or other agreement with
respect thereto, evidence of indebtedness or other instrument of a material
nature, to which it is party or by which it is bound, or in violation of, or in
default under, any rule, regulation, order, writ, judgment, injunction or decree
of any court, arbitrator or federal, state, municipal or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign ,which individually or in the aggregate would materially adversely
affect Guarantor’s ability to perform its obligations under this Guarantee.

 

e.             There is no action, suit, proceeding, inquiry or investigation,
at law or in equity, or before or by any court, public board or body, pending
against Guarantor, or of which Guarantor has otherwise received official notice,
or which to the knowledge of Guarantor is threatened against Guarantor, wherein
an adverse decision, ruling or finding would have a material adverse effect on
the Guarantor’s financial position or its ability to perform its obligations
under this Guarantee.

 

f.              All agreements, representations and warranties contained herein
or made in writing by or on behalf of Guarantor in connection with the
transaction contemplated hereby shall survive the execution and delivery of this
Guarantee.

 

6.             Notice.  Guarantor shall give written notice to HELCO and HEP
within ten (10) days after (i) the occurrence of any event or circumstance that
results in any of the representations and warranties made by Guarantor in
Section 5 ceasing to be accurate, or (ii) the occurrence, with respect to
Guarantor, of any of the events specified in paragraphs (10) or (11) of
Section 7.1A of the PPA as constituting an Event of Default upon the occurrence
thereof with respect to HEP.  Such notice shall describe, with reasonable
particularity, the event or circumstances that has caused such result and shall
specify the effect thereof on all representations and warranties of Guarantor
that are affected thereby.

 

7.             Miscellaneous.

 

a.             Severability.  If any term or provision of this Guarantee or the
application thereof to any person, entity or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Guarantee, or the application of
such term or provision to persons, entities or circumstances other than those as
to which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Guarantee shall be valid and enforceable to the
fullest extent permitted by law.

 

6

--------------------------------------------------------------------------------


 

b.             No Waiver.  Except as specifically provided otherwise herein, the
failure of either party to enforce at any time any of the provisions of this
Guarantee, or to require at anytime performance by the other party of any of the
provisions thereof, shall in no way be construed to be a waiver of such
provision, nor in any way to affect the validity of this Guarantee or any part
hereof, or the right of such party thereafter to enforce every such provision.

 

c.             Modification.  No modification or waiver of all or any part of
this Guarantee shall be valid unless it is reduced to writing and signed by both
parties.

 

d.             Governing Law and Interpretation.  Interpretation and performance
of this Guarantee shall be in accordance with, and shall be controlled by, the
laws of the State of Hawaii, other than the laws thereof that would require
reference to the laws of any other jurisdiction.

 

e.             Counterparts.  This Guarantee may be executed in several
counterparts and all such executed counterparts shall constitute one agreement,
binding on both parties thereto, notwithstanding that both parties may not be
signatories to the original or the same counterpart.

 

f.              Successors and Assigns.  This Guarantee shall be binding upon
Guarantor and its successors and assigns and all persons claiming under or
through Guarantor or any such successor or assigns, and shall inure to the
benefit of, and be enforceable by, HELCO.

 

g.             Consolidation.  In the event that HELCO brings an action to
enforce this Guarantee during the pendency of any proceeding (arbitration or
otherwise) between HELCO and HEP, Guarantor shall have the option to join such
enforcement action with any such pending proceeding. Moreover, Guarantor shall
have the option to join any such proceeding first brought against Guarantor with
any subsequent proceeding brought against HEP. In each of the cases described
above, such joinder option shall extend until such time as a final judgment is
rendered in the relevant proceeding.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HELCO and Guarantor have caused this Guarantee to be
executed by their respective duly authorized officers as of the date first above
written.

 

 

HELCO:

 

GUARANTOR:

 

 

 

HAWAII ELECTRIC LIGHT COMPANY, INC.

 

GREAT POINT POWER HAMAKUA HOLDINGS, LLC

 

 

 

 

 

 

By

/s/ Jay Ignacio

 

By

/s/ Daniel R. Revers

 

Name:  Jay Ignacio

 

 

Name:  Daniel R. Revers

 

Its:  President

 

 

Its:  President

 

 

 

 

 

 

By

 

 

By

 

 

Name:

 

 

 

Name:

 

 

Its:

 

 

 

Its:

 

 

8

--------------------------------------------------------------------------------